internal_revenue_service index no department of the treasury number release date p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-100496-99 date date re legend taxpayer decedent trust date date date court order court this is in response to a letter dated date and subsequent correspondence in which a ruling was requested concerning the federal gift and estate_tax consequences of the court order construing and modifying trust facts the taxpayer and her spouse the decedent executed a revocable_trust trust naming themselves as co-trustees taxpayer and decedent transferred certain community_property to trust under the terms of trust at the death of the first settlor to die the trustee is to divide the trust assets into two separate trusts the survivor’s trust and the residual trust the survivor's trust is to consist of the surviving settlor's separate_property and interest in the community_property the residual trust is to consist of the balance of the trust estate under article ninth of trust during the life of the surviving settlor the trustee is to pay the settlor the net_income of both trusts at least quarterly in addition the surviving settlor has a noncumulative right to withdraw principal from the residual trust not to exceed in any calendar_year the greater of dollar_figure or percent of the value of the trust principal on the date of the first request for withdrawal article ninth further provides if the trustee considers the income insufficient the trustee shall also pay to or apply for the benefit of the surviving settlor such sums out of the principal of both trusts as the trustee in the trustee’s discretion shall consider necessary article ninth also creates in the surviving settlor a lifetime special power to appoint any part of the survivor’s and residual trusts to any issue of the decedent and the taxpayer under article eleventh the surviving settlor has the power to appoint by will outright or in trust any part of both trusts for the benefit of any issue of the decedent and the taxpayer under article twelfth any part of each trust not appointed under this power is to be held in trust or distributed outright to then living issue of the decedent and the taxpayer article eighteenth provides that on the death of the first settlor to die the surviving settlor shall have the power to amend revoke or terminate the survivor’s trust but not the residual trust on date the decedent died on date taxpayer requested that the scrivener of trust review the language of article ninth the scrivener found that language had been inadvertently omitted from the article on date the taxpayer as trustee of trust petitioned the court to reform article ninth of trust it was represented to the court that article ninth contained a scrivener's error in that under the article as drafted the surviving settlor as trustee of the trust possessed a general_power_of_appointment over the trust corpus it was the settlors’ intent that the surviving settlor have only a special_power_of_appointment it was further represented that this error thwarted the settlors' intent to exclude the assets of the residual trust from the gross_estate of the survivor for federal estate_tax purposes the court issued court order declaring that the power in the trustee to invade principal of either trust for the surviving settlor in article ninth was never intended to be a general_power_of_appointment and that the scrivenor and the settlors believed that provision of article ninth as drafted created a special_power_of_appointment when the document was executed the court accordingly ordered a modification of article ninth nunc_pro_tunc to include the inadvertently omitted language as modified the provision in article ninth provides as follows if the trustee considers the income insufficient the trustee shall also pay to or apply for the benefit of the surviving settlor such sums out of the principal of both trusts as the trustee in the trustee’s discretion shall consider necessary for the surviving settlor’s health education support and maintenance emphasis added you have requested a ruling that the power_of_appointment in article ninth of the trust as construed and modified by the court order to correct the scrivener’s error so that it is exercisable only based on an ascertainable_standard will not be considered a general_power_of_appointment under sec_2041 nor will the court’s reformation of the trust result in the release of a general_power_of_appointment resulting in a gift under sec_2514 or inclusion of the residual trust corpus in the taxpayer’s gross_estate under sec_2041 law and analysis sec_2041 of the internal_revenue_code provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive sec_2041 defines general_power_of_appointment as a power which is exercisable in favor of the decedent his estate his creditors or creditors of his estate however under sec_2042 a power to consume invade or appropriate property for the benefit of the decedent which is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent is not a general_power_of_appointment under sec_20_2041-1 a power is limited by an ascertainable_standard if the extent of the holder's duty to exercise and not to exercise the power is reasonably measurable in terms of his needs for health education or support or any combination of them the words support and maintenance are synonymous and their meaning is not limited to the bare necessities of life a power to use property for the comfort welfare or happiness of the holder of the power is not limited by the requisite standard in determining whether a power is limited by an ascertainable_standard it is immaterial whether the beneficiary is required to exhaust his other income before the power can be exercised under sec_2514 the exercise or release of a general_power_of_appointment created after date is a transfer of property by the individual possessing such power under sec_2514 a general_power_of_appointment is defined as a power which is exercisable in favor of the individual possessing the power his estate his creditors or creditors of his estate however under sec_2514 a power to consume invade or appropriate property for the benefit of the possessor which is limited by an ascertainable_standard relating to the health education support or maintenance of the possessor is not a general_power_of_appointment sec_25_2514-1 contains rules similar to c defining a general_power_of_appointment for purposes of sec_2514 thus the rules governing when a power_of_appointment is limited by an ascertainable_standard under sec_2041 also apply under sec_2514 in addition the term power_of_appointment has the same meaning for purposes of both the gift and estate_tax see revrul_76_547 1976_2_cb_302 in 387_us_456 the court considered whether a state trial court's characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court's determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court based on an analysis of facts submitted and the representations made we conclude that the court order modifying the instrument based on scrivener’s error is consistent with applicable state law as it would be applied by the highest court of the state accordingly we rule as follows the power_of_appointment in article ninth of the trust as modified by the court order to correct the scrivener’s error so that it is only exercisable as necessary for the taxpayer’s health education support and maintenance will not be considered a general_power_of_appointment under sec_2514 or under sec_2041 taxpayer will not be treated as releasing a general_power_of_appointment for purposes of sec_2041 or sec_2514 by reason of the court order the court order will not subject residual trust corpus to inclusion in the gross_estate of taxpayer under sec_2041 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours george l masnik chief branch enclosure copy for sec_6110 purposes
